Order entered April 9, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00437-CV

                                IN RE JAMES MCCOY, Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-13955-B

                                             ORDER
         Relator has filed a petition for writ of mandamus contending that the trial court has failed

to take action on his motion to serve process on William T. Hill. So that this Court will have a

complete record upon which it can rule on the petition for writ of mandamus, the Court

ORDERS the Dallas County District Clerk to file a clerk’s record by Friday, April 18, 2014,

including any motion filed by relator in trial court Cause No. DC-13-13955-B related to service

of process on William T. Hill, any order of the trial court on any such motion, and any document

relating to service of process on William T. Hill, including any citation issued and any return of

service filed with respect to William T. Hill.

         The Court DIRECTS the Clerk to send a copy of this order to the Dallas County District

Clerk.

                                                          /s/   ROBERT M. FILLMORE
                                                                JUSTICE